                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                            NO. 5:21-CV-209-FL


    BOBBY W. TERRY,               )
                                  )
                   Plaintiff,     )
                                  )
          v.                      )
                                                                                  ORDER
                                  )
    U.S. ARMY WOMACK ARMY MEDICAL )
    CENTER,                       )
                                  )
                   Defendants.    )



        This matter is before the court upon plaintiff’s failure to correct certain deficiencies in his

proposed summons, as directed in the court’s May 7, 2020, order. As the court explained in that

order, plaintiff’s failure to correct the noted deficiencies requires the court to dismiss this action

without prejudice for his failure to prosecute.1 The clerk is DIRECTED to close this case.

        SO ORDERED, this the 7th day of September, 2021.




                                                                       _____________________________
                                                                       LOUISE W. FLANAGAN
                                                                       United States District Judge




1
        Plaintiff has further failed to make timely service under Rule 4(m) of the Federal Rules of Civil Procedure.




            Case 5:21-cv-00209-FL Document 7 Filed 09/07/21 Page 1 of 1
